TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00080-CR



                                  Diego Garcia Flores, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
           NO. 3040850, HONORABLE JON N. WISSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal from a conviction for aggravated robbery. Appellant is represented

by a retained attorney, Mr. Gilbert Villarreal. Although Mr. Villarreal has informed the Court that

he was retained merely to file a motion for new trial and not to prosecute the appeal, he signed the

notice of appeal as presently attorney of record. See Tex. R. App. P. 6.1(a).

               The reporter’s record has not been filed. Appellant filed an affidavit of indigence and

requested a free record. No action has been taken on the request.

               The appeal is abated. The district court shall promptly act on appellant’s motion for

a free record, conducting a hearing if the fact of appellant’s indigence is contested. See Tex. R. App.

P. 37.3(a)(2). If the court finds that appellant is presently indigent, the court shall order the

preparation of the reporter’s record at no cost to appellant and appoint substitute counsel to

effectively represent him on appeal. A record from the hearing, if held, and copies of all findings
and orders shall be forwarded to the Clerk of this Court for filing as a supplemental record no later

than July 22, 2005.




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: June 17, 2005

Do Not Publish




                                                 2